LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com February 16, 2011 Energy Services of America Corporation 2450 First Avenue Huntington, West Virginia 25703 Re: Energy Services of America Corporation Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as special counsel for Energy Services of America Corporation (the “Company”) in connection with the Registration Statement on Form S-3 filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), to which this opinion is an exhibit (the “S-3 Registration Statement”), and the related prospectus included therein and forming a part thereof (together with any supplement thereto, the “Prospectus”) with respect to: (i) the offer and sale of up to 450,000 units of the Company which are issuable upon the exercise of an underwriter’s unit purchase option (the “Option Units”); (ii) the offer and sale of up to 450,000 shares of common stock of the Company, par value $0.0001 per share (“Common Stock”), which shares are part of the Option Units; (iii) the offer and sale of up to 900,000 warrants of the Company to purchase one share of Common Stock (“Warrants”), which Warrants are part of the Option Units; (iv) the offer and sale of up to 900,000 shares of Common Stock, which shares underlie the Warrants that are part of the Option Units; Energy Services of America Corporation February 16, 2011 Page 2 (v) the offer and sale of up to 17,200,000 shares of Common Stock, which shares underlie Warrants which were part of the 8,600,000 units offered and sold by the Company in its initial public offering, which commenced on September 6, 2006; and (vi) the offer and saleofup to3,076,923 shares of Common Stock (the “Shares”), which Shares underlie the Warrants which were purchased by certain insiders of the Company in a private placement conducted prior to the consummation of the Company’s initial public offering. This opinion is being furnished in accordance with the requirements of Item 601(b)(5)of RegulationS-K under the Securities Act, and no opinion is expressed herein as to any matter pertaining to the contents of the S-3 Registration Statement or Prospectus, other than as to the validity of the securities listed above. Reference is made to our legal opinion, dated as of April 7, 2006, and filed on such date with the Registration Statement of Form S-1 (File No. 333-133111) of the Company, whereby we provided our opinion concerning whether the securities in items (i) – (v) above are duly authorized, validly issued, fully paid and non-assessable. In our capacity as counsel in connection with such offering, we have made such legal and factual examinations and inquiries, including an examination of originals or copies, certified or otherwise identified to our satisfaction, of such documents, corporate records and instruments, as we have deemed necessary or appropriate for purposes of this opinion letter.In our examination, we have assumed but not verified (i)the genuineness of all signatures, (ii) the authenticity of all documents submitted to us as originals, (iii) the conformity with the originals of all documents supplied to us as copies, (iv)the accuracy andcompleteness of all corporate records and documents, certificates and statements of fact, in each case given or made available to us by the Company. As to facts material to the opinions, statements and assumptions expressed herein, we have, with your consent, relied upon oral or written statements and representations of officers and other representatives of the Company. We have not independently verified such factual matters.We are familiar with the proceedings taken and proposed to be taken by the Company in connection with the authorization and issuance of the Shares, and, for the purposes of this opinion letter, have assumed such future proceedings will be timely completed in the manner presently proposed, including the issuance of the Shares in the manner stated in the Prospectus, against payment of the consideration set forth in the Prospectus. We are opining herein as to the effects on the subject transactions only of the laws of the State of Delaware.We express no opinion with respect to the applicability thereto, or the effect thereon, of the laws of any state or other jurisdiction or as to any matters of municipal law or the laws of any local agencies within any state.Our opinions and confirmations herein are based upon our consideration of only those statutes, rules and regulations that, in our experience, are normally applicable to public offerings of common equity securities by a Delaware corporation. Energy Services of America Corporation February 16, 2011 Page 3  Based on the foregoing, and subject to the assumptions, qualifications and limitations set forth herein, we are of the opinion that the Shares have been duly authorized, and when issued and sold in the manner and to the extent set forth in the S-3 Registration Statement, will be validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion with the Commission as an exhibit to the S-3 Registration Statement. We also consent to the reference to our firm under the caption “Legal Matters” in the Prospectus. In giving this consent, we do not admit that we are included in the category of persons whose consent is required under Section7 of the Securities Act or the rulesand regulations of the Commission. We assume no obligation to advise you of any events that occur subsequent to the date of this opinion. This opinion is being furnished to you solely for your benefit and may not be relied upon by any other person or for any other purpose and, other than as consented to herein, it may not be quoted in whole or in part or otherwise referred to or be filed with or furnished to any governmental agency or other person or entity without our prior express written consent. Very truly yours, /s/ LUSE GORMAN POMERENK & SCHICK LUSE GORMAN POMERENK & SCHICK, A Professional Corporation
